ORDER
Upon consideration of the Joint Petition for Disbarment by Consent filed herein pursuant to Maryland Rule 16-772, it is this 14th day of March, 2002,
*372ORDERED, by the Court of Appeals of Maryland, that “Richard S. Labovitz be, and he is hereby, disbarred by consent from the further practice of law in the State of Maryland, and it is further.
ORDERED, that the Clerk of this Court shall strike the name of Richard S. Labovitz from the register of attorneys, and pursuant to Maryland Rule 16-772(d), shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the Clerks of all judicial tribunals in the State.